Citation Nr: 1602680	
Decision Date: 01/28/16    Archive Date: 02/05/16	

DOCKET NO.  05-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder prior to June 25, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder since June 25, 2007.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Appellant and E. M. T., Ph.D.




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of March 2004 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a decision of September 2007, the Board denied entitlement to an evaluation in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder, and similarly denied entitlement to a total disability rating based upon individual unemployability.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2009 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Remand dated that same month.

The Veteran's case was subsequently remanded to the RO for additional development in July 2010, and once again in December 2011.

In a decision of November 2013, the Board granted entitlement to a 70 percent evaluation for service-connected posttraumatic stress disorder prior to June 25, 2007, and, at that same time, granted entitlement to a total disability rating based upon individual unemployability prior to that date.  These were effective as of November 24, 2003.  In that same decision, the Board denied entitlement to an evaluation in excess of 50 percent for service-connected post-traumatic stress disorder from June 25, 2007.  Finally, the Board remanded for additional development the issue of entitlement to a total disability rating based upon individual unemployability on an extraschedular basis from June 25, 2007.

In a February 2015 Order, the Court remanded for additional development the issues of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder prior to June 25, 2007, as well as entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder since June 25, 2007, for action consistent with a December 2014 Joint Motion for Partial Remand.  The case is now, once more, before the Board for appellate review.  The notice issue that was addressed in the Joint Motion was waived at the hearing in September 2015, with the parties indicating that there was now notice.

The Board notes that, as discussed in its prior remand of December 2011, and once again at the time of a subsequent remand in November 2013, the instant matter stems from a November 24, 2003 filing wherein the Veteran requested "an increase in (his) service-connected posttraumatic stress disorder."  The Board previously determined that this filing constituted an increased rating claim, and did not relate back to the initial claim of service connection for posttraumatic stress disorder filed in October 2001, which claim was granted by the RO in an October 2003 decision.  This is the case because, although the Veteran indicated that his posttraumatic stress disorder had worsened, stating that he had stopped working on November 19, 2003 on account of his posttraumatic stress disorder symptoms, and attached a November 2003 VA outpatient mental health treatment record wherein it was noted by the clinician that the Veteran was suffering from severe, chronic posttraumatic stress disorder which rendered him unemployable, that evidence was not "material."  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that VA is required to evaluate evidence submitted by a claimant prior to the expiration of the one-year appeal period following an RO decision to determine whether it met the definition of new and material evidence set forth in 38 C.F.R. § 3.156) 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final).

As previously noted, because the newly-submitted evidence of unemployability did not suggest that the Veteran was unemployable during the pendency of the original claim, but rather that he ceased working after the October 2003 decision was rendered, such evidence did not relate to the severity of the Veteran's posttraumatic stress disorder during the pendency of his original claim, or to any other unestablished fact necessary to substantiate his original claim.  Thus, the November 2003 filing failed to meet the definition for materiality set forth in 38 C.F.R. § 3.156.  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005).

Notwithstanding the aforementioned, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to an effective date prior to November 24, 2003 for the award of a 70 percent evaluation for service-connected posttraumatic stress disorder.  In that regard, it would appear that the Veteran is arguing that the November 24, 2003 "claim" for an increased rating and accompanying evidence constituted "new and material" evidence sufficient to viciate the finality of the October 2003 rating decision granting service connection (and a 30 percent evaluation) for posttraumatic stress disorder.  In the alternative, it is argued that the November 24, 2003 correspondence and accompanying evidence constituted a "Notice of Disagreement" with the original rating decision of October 2003 which granted service connection and a 30 percent evaluation for posttraumatic stress disorder.  Inasmuch as this issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

The Board further notes that the issue of entitlement to a total disability rating based upon individual unemployability on an extraschedular basis since June 25, 2007 remains in remand status, and, accordingly, will not be addressed in the context of the current decision.

Finally, for reasons which will become apparent, the issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder from June25, 2007 is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

Prior to June 25, 2007, the Veteran's service-connected posttraumatic stress disorder was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Prior to June 25, 2007, the criteria for a 70 percent evaluation, but no more, for the Veteran's service-connected posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal as to the issue decided herein.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing in June 2007, and at a subsequent Central Office hearing before the undersigned Veterans Law Judge in September 2015, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

In November 2003, the Veteran requested an increased rating for his service-connected posttraumatic stress disorder, stating that his posttraumatic stress disorder had worsened, and that he had stopped working on November 19, 2003 on account of his posttraumatic stress disorder symptoms.  In support of his claim, he submitted a November 2003 VA outpatient mental health treatment record, wherein it was noted that the Veteran was suffering from severe, chronic posttraumatic stress disorder which rendered him unemployable.  Specifically noted at the time was that the Veteran's posttraumatic stress disorder had worsened to the point that his behavior, emotions, and cognition were unreliable and unpredictable, and he was less and less able to cope with normal daily stress, including work-related stress.  At that time, the Veteran endorsed poor sleep, frequent nightmares, intrusive thoughts, flashbacks, severe anxiety, irritability and anger, and avoidance and isolating tendencies.  The Veteran and his wife expressed concern that the Veteran might act out towards others, as he was easily provoked, and there was some mention of suicidal and homicidal thoughts.  A Global Assessment of Functioning (GAF) score of 41 was recorded.  Also submitted was a statement from Piedmont Medical Associates noting that the Veteran would be under their care from November 19, 2003 due to his chronic, severe posttraumatic stress disorder, and would thereafter be able to return to work.  (As noted, a total rating based on individual unemployability has been assigned from November 24, 2003 and is not herein at issue.)

A VA psychiatry/psychology note dated in December 2003 indicated that the Veteran presented with complaints regarding his medications.  Past suicidal thoughts and attempts were noted, but the Veteran denied any recent thoughts or attempts.  Mental status examination revealed that the Veteran was alert and fully oriented, though he had slowed speech and motor skills.  His affect was blunted, but his insight and judgment appeared unimpaired.  An addendum to that treatment note indicated that the Veteran was also suffering from polysubstance dependence, which exacerbated his posttraumatic stress disorder symptoms, as well as from a personality disorder, and that his most recent stressor was marital discord due to his wife finding him with another woman.  

At the time of a subsequent VA examination in February 2004, it was reported that strangers made the Veteran very nervous inasmuch as he did not trust people and/or like being around people.  The Veteran indicated that when his thoughts became rambled and disorganized, he would feel the need to stay away from people, and would often stay alone in the woods for several days, sleeping in his truck and returning home only to get food.  The Veteran reported drinking a six-pack of beer on the weekend every now and then, but denied any other substance abuse.  He stated that he was then living with his wife of 36 years, and was on medical leave from his employment as a mechanical technician.  He noted having conflicts at work and receiving reprimands when working.

Mental status examination revealed that the Veteran was in acute emotional distress, and was restless with a lot of excess psychomotor distress.  His hygiene and grooming were good, and his appearance was normal, with fair eye contact.  Additionally noted was that the Veteran was alert and oriented, though he could not fully report the date.  The Veteran's speech was normal in volume, though elevated in amount and rate.  The Veteran was able to register three words, spell a word backwards, and repeat five digits, though he incorrectly performed a mental calculation and could not really abstract a similarity.  The Veteran reported sleeping one to three hours a night, and stated that when he was unable to sleep, he would watch television, eat, or lay in bed with disturbing thoughts.  The Veteran described his mood as depressed, stating that he felt that way 80 percent of the time.  His affect was noted to be labile and tense, and his thoughts were slowed.  There was no evidence of any thought disorder, and the Veteran's last suicide attempt was three years prior.  The Veteran endorsed wanting to "kill a roofer who he feels cheated him," and described physical violence towards others in the previous months.  The Veteran additionally reported auditory and visual hallucinations, as well as weekly nightmares, and a preoccupation with memories of combat.  The Veteran stated that he kept a loaded gun in his car, was triggered by rude people, avoided gatherings, to include family reunions and parties, and spent approximately one-third of his time alone in the woods.  

The VA examiner assigned a GAF score of 52, and noted that the Veteran experienced posttraumatic stress disorder "along with other behavioral and adjustment problems that did not appear to be directly related to traumatic stress."  His "stress symptoms" were noted to be withdrawal and avoidance behaviors, as well as irritability and anger, and depression.  The Veteran's history also indicated a conduct disorder in the past, as well as ongoing alcohol abuse, at least to a mild degree.  The examiner stated that the Veteran's posttraumatic stress disorder alone was moderate in severity, with additional contributions from maladaptive behavior and alcohol abuse.  

In a March 2004 addendum, the VA examiner stated that, after having reviewed the claims folder, there was no documentation which would change his basic conclusions as reported in the February 2004 examination.  The examiner indicated that the progress notes reflecting GAF scores in the 40s "failed to reflect the presence or account for the relative contribution of ongoing substance abuse and characterological disorder that has been identified."  The examiner evidenced his belief that reconciliation was possible if weight was given to different sources of impairment such that posttraumatic stress disorder appeared to be a mild or possibly moderate contributor, with additional contributions from substance abuse and characterological disorder not reflected by VA outpatient treatment reports, which brought the Veteran's overall level of disability to a moderate or severe level of impairment.  

The Veteran continued to receive individual psychotherapy, the reports of which noted the Veteran's posttraumatic stress disorder symptoms, to include nightmares, severe anxiety, intrusive thoughts, avoidance, self-isolation, flashbacks, and irritability.  The Veteran's memory, concentration, comprehension, and at times judgment were also affected, and it was indicated that the Veteran had homicidal and suicidal thoughts.  A May 2004 treatment note contained the impression that the Veteran was "clearly totally and permanently disabled" and "is not able to work due to his service-connected condition."  According to the psychotherapist, sending the Veteran to examiners who did not believe in posttraumatic stress disorder was a "slap in the face," and indicated that he had advised the Veteran to appeal his claim, because he was having financial difficulties and the RO continued to send the Veteran to examiners who did not accept posttraumatic stress disorder as a problem and repeatedly tried to blame the Veteran's problems on substance abuse as the cause rather than the result of self-medication to control his posttraumatic stress disorder.  In a July 2004 treatment note, the evaluating psychotherapist indicated that it was his "professional clinical judgment that to require (the Veteran) to work would increase the probability of harm to self and others in any regular job."  The Veteran was assigned GAF scores of 41 and 42 between January and July 2004.  

Records from the Social Security Administration (SSA) include an August 2004 psychological consultation performed by a physician, who indicated that he had reviewed the Veteran's VA treatment reports, and opined that the Veteran's treating psychologist did not clarify a rationale for his opinion that the Veteran should remain off work on a long term basis.  The physician noted his opinion that there was no objective psychiatric information to indicate why the Veteran left work in November 2003.  It was noted that, although the Veteran had a long history of posttraumatic stress disorder, he was nevertheless employed as a mechanical technician for 35 years.  The physician attempted to speak with the Veteran's psychotherapist to discuss the rationale for his opinion, but the Veteran refused to give authorization.  The physician also noted that the Veteran was only seen on three or four occasions since the beginning of the year, which did not indicate that he was in need of treatment on an acute basis.  He said that it appeared that the Veteran was functioning fairly well even with his ongoing symptoms of posttraumatic stress disorder.  Finally, the physician noted the Veteran's history of polysubstance dependence, but indicated that there was no record of treatment for that condition, although VA medical records revealed that the Veteran had a history of violence when under the influence of drugs.  

A September 2004 statement from R.Y., M.D., indicated that the Veteran's posttraumatic stress disorder symptoms were not under control.  The physician additionally stated his belief that the Veteran was unable to work at that time.  

At the time of a posttraumatic stress disorder review examination in December 2004, the Veteran reported sleep disturbance, decreased concentration, an inability to focus, problems with memory, trust issues, and a desire to isolate.  He described hearing his name being called, but denied other auditory hallucinations.  The Veteran endorsed past thoughts of suicide, but reported that he now had grandchildren and felt a reason to live.  He also indicated homicidal thoughts of people who "messed with" him, but denied current homicidal ideation.

The examiner noted that the Veteran was seen for therapy by a psychotherapist, who felt that the Veteran was totally disabled.  The examiner found this to be inconsistent with other reports and records.  In addition, the examiner noted the Veteran's history of polysubstance dependence, stating that the Veteran had denied substance abuse despite positive testing for amphetamines and opioids in September 2004, neither of which was prescribed by VA.  

Mental status examination revealed that the Veteran was alert and superficially cooperative.  The Veteran described his mood as "all right" and his affect was noted to be flat.  Eye contact was poor, speech was normal, and there was no evidence of psychomotor agitation or retardation.  Thought processes were described as logical and goal-directed, though the Veteran reported hearing his name called, but could not further elaborate on that, indicating that it varied in frequency.  The Veteran denied other hallucinations and delusions.  According to the examiner, the Veteran was a questionable historian, but demonstrated a capacity for abstract reasoning, as evidenced by his interpretation of a proverb and similarities.

The VA examiner diagnosed malingering, probable posttraumatic stress disorder, and polysubstance disorder by history.  A GAF score of 50 was assigned, per the Veteran's report.  The examiner stated that, due to the clear evidence of polysubstance dependence, the inconsistencies in his self-report and self-report of his wife, and his history of aggressive and antisocial behavior, in addition to the fact that the Veteran did not spontaneously report significant symptoms of posttraumatic stress disorder, it would impossible to rate the Veteran's level of disability due to posttraumatic stress disorder at that time.  

The Veteran's Social Security Administration records also contain the report of a January 2005 psychological examination performed by R.P., Ph.D., to whom the Veteran reported that he found it difficult to relate well to anyone, including his wife.  The Veteran also stated that he did not watch a lot of television, and that he tended to stay in bed, sleeping sporadically and only in the daytime.  The Veteran could do self-care, but stated that he did very little around the house and did not go shopping or visit friends, preferring to stay home and isolate himself.  He did note going to church for brief periods of time, but would often get tired and go home.  The Veteran also reported being unable to relate to people, and feeling as though it was hurting his marriage and other important relationships.  

Dr. R.P. described the Veteran as an open and direct man who was very cooperative.  Mental status examination revealed that the Veteran was not well oriented with regard to time and did not know the date.  His thought processing was age appropriate and free of distortion, tangential thinking, or forced speech.  The Veteran knew where he was and why he was there.  His attitude and demeanor were cooperative.  The Veteran was unhappy about his level of negative feelings, and how he lost his temper.  Dr. R.P. indicated that the Veteran had recurrent depression and severe posttraumatic stress disorder by history, as well as current symptoms.  He reported that the Veteran was severely limited in his ability to interact with people, and had reduced ability when at home or on the job.  Dr. R.P. described the Veteran as being emotionally volatile and prone to overreact, with inappropriate actions and emotions.  Dr. R.P. felt that there would be times when the Veteran would not recognize unsafe situations, which could contribute to unsafe work situations, and stated that the Veteran could only work for short periods of time.  Dr. R.P. noted that the Veteran would at times appear psychotic and out of touch with reality to the people around him.  He concluded that the Veteran had a persistent avoidance of strong stimuli, and that he self-isolated and attempted to limit his level of human contact and interaction. 

At the time of a subsequent VA examination in February 2005, the Veteran reported flashbacks of Vietnam and indicated that the Iraq War had exacerbated his posttraumatic stress disorder symptoms.  However, he denied any avoidance of the television or newspaper.  The Veteran reported being out of work on the advice of his doctor, and noted that he was having trouble supporting his family.  The Veteran stated that he did not like to go to restaurants or stores, because he did not like to be around people, though he reported that he does go to these places.  The Veteran indicated he no longer hunted or fished as much as he used to.  He indicated drinking four beers per week, and stated that he did not consider himself an alcoholic, and that he had not sought treatment for drinking or missed work due to drinking.  The Veteran denied past drug abuse, but would not explain why he had positive drug screens at the VA.  Occupationally, the Veteran reported working at the same company for 36 years, but stated that, in the last few years, he had difficulty with concentration, as well as with getting along with co-workers.  The Veteran also reported that he had been married to his wife for 36 years.

On mental status examination, the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal, as was his affect.  The Veteran's insight and attention were described as adequate, and he was not distractible.  Spontaneous speech was fluent, grammatical, and free of paraphasia.  The Veteran's immediate, recent, and remote memories were all within normal limits, and his thought processes were logical and goal-directed.  The Veteran endorsed dysphoria, crying, and anhedonia, though he denied suicidal ideation or plan.  At the time of evaluation, there was no evidence of a thought disorder.  The Veteran's eye contact was noted to be good, and there was no pressured speech or grandiosity, motor activity, or restlessness indicated.  The examiner diagnosed the Veteran as having depressive disorder and polysubstance dependence, and a GAF score of 55 was assigned.

At the time of a subsequent May 2005 VA examination, the Veteran reported poor sleep, nightmares, difficulty trusting others, irritability, flashbacks, anxiety, and restlessness during sleep.  He denied suicidal or homicidal ideation and plan.  The Veteran reported that he had been married to his wife for 36 years and alleged that his three daughters were scared of him.  The Veteran further indicated that he did not do much during the day and that he drank 2 or 3 beers on the weekends.  

Mental status examination revealed that the Veteran was appropriately dressed and groomed.  His affect ranged from angry to tearful.  The Veteran was oriented times three, and there was no evidence of psychomotor retardation or agitation.  His speech was clear, coherent, and goal-directed, and his eye contact fair.  The examiner indicated that the Veteran's recent and remote memories and concentration were within normal limits.  The examiner diagnosed posttraumatic stress disorder and anti-social personality disorder, assigning a GAF score of 51.  The examiner noted that the Veteran presented with different symptoms at the various examinations of record, but that it was likely that the Veteran met the criteria for posttraumatic stress disorder, though it was also likely that he was exaggerating the degree of his symptoms.  The examiner stated that psychological testing was indicative of a personality disorder likely present prior to his military service.  The examiner opined that the degree of impairment due to the Veteran's PTSD was moderate.  

At the time of a VA examination in October 2005, the Veteran indicated that he was sleeping three to four hours per night.  He endorsed nightmares about Vietnam 4 to 5 times per week, as well as flashbacks, intrusive thoughts, and hypervigilance.  The Veteran's wife reported that the Veteran was experiencing increased anger issues and stated that he was verbally abusive and physically threatening.  She indicated that the Veteran did not trust anyone, including family members.  Further noted was that the Veteran was experiencing financial difficulties, and got extremely angry when bill collectors called.  

On mental status examination, the Veteran was alert and oriented to personal information and place.  His temporal orientation was defective and his eye contact poor.  Insight was not demonstrated, and the Veteran's affect was angry and blunted.  He demonstrated adequate attention, though declined to answer questions at times.  The Veteran did not report symptoms of depression other than dysphoria.  There was no evidence of any disorder in thought process or content.  The examiner diagnosed the Veteran as having posttraumatic stress disorder, depressive disorder, polysubstance dependence, and antisocial personality disorder by history, with a corresponding GAF score of 45.  The examiner indicated a worsening of symptoms, and stated that, by the report of the Veteran and his spouse, the current psychiatric presentation resulted in a severe degree of impairment in social and occupational functioning.  The examiner additionally noted that, because of the Veteran's ongoing substance abuse, he was not competent to manage his own funds.  

At the time of a subsequent VA examination in June 2006, the Veteran reported having stopped working in 2003 after 37 years due to his posttraumatic stress disorder, indicating that he was having conflicts on the job and was uncertain about the security of his position.  The Veteran also reported that he had been arrested 20 times for a variety of offenses, with no time served in prison.  He stated that he had been married for 36 or 37 years, and had three daughters and five grandchildren.  He described his relationship with his wife as fair, with some problems due to irritability.  The Veteran noted that, although he was not close to his children, he was close to his grandchildren, even though he did not see them often.  The Veteran also described a close relationship with his brother and reported one or two close friends whom he saw a couple of times a month.  The Veteran reported decreased interest in activities such as hunting and fishing, stating that he mostly sat around his house or spent time in the woods.  The Veteran indicated being a member of the Shriners, and stated that he attended conventions once per year.  The Veteran reported alcohol use one to two times per week, but also stated that he had not used alcohol since 2001, which the examiner noted to be incongruent with previous reports that suggested more recent use.  The Veteran additionally reported the use of opioids two years prior.  

On mental status examination, the Veteran was alert, oriented, and attentive.  His mood was dysphoric and his affect was constricted.  The Veteran appeared cheerful at times, while at other times he was sad, with the examiner feeling that the Veteran's presentation seemed a bit exaggerated.  His speech was of a regular rate and rhythm, and there was evidence of some psychomotor agitation.  The Veteran's eye contact was good and he was cooperative.  His thought processes were circumstantial, and his thought content was devoid of any current auditory or visual hallucinations.  There was no evidence of delusional content, and the Veteran denied both suicidal and homicidal ideation.  The Veteran reported a history of one suicide attempt as a teenager, and stated that he was physically aggressive one month prior.  His memory was intact for immediate, recent, and remote events.  Although the Veteran was not able to concentrate enough to spell a word backwards, he was able to interpret a proverb, and his intelligence was estimated to be average.  The examiner diagnosed the Veteran as having posttraumatic stress disorder, depressive disorder, and polysubstance dependence, and assigned a GAF score of 54.  The examiner indicated moderate to considerable symptoms of posttraumatic stress disorder, to include survivor guilt, nightmares about Vietnam two to four times per week, avoidance of crowds, sleep disturbance, and hypervigilance.  The VA examiner opined that the Veteran was moderately to considerably impaired in terms of social adaptability and his ability to maintain employment.  He also noted that the Veteran had been diagnosed with a personality disorder, and stated that individuals with this disorder are more likely to have substance dependency problems.  The examiner further concluded that the Veteran appeared to have a tendency to exaggerate his symptoms.  

On June 25, 2007, the Veteran testified at a Board hearing.  He reported receiving mental health treatment related to his posttraumatic stress disorder, to include being prescribed medication to control his symptoms, which he reported included trouble sleeping, nightmares, flashbacks, and avoidance of crowds.  The Veteran stated that, at family reunions or gatherings, he would walk off and stare at the woods.  He reported not wanting to get close to people because he feared they would die.  The Veteran stated that he got very little sleep and felt tired and worn out.  The Veteran further indicated that he worked until a few years ago, at which time he was transferred from a department operating machines into the maintenance division, and was scared that he would lose his job due to his age.  The Veteran reported losing his temper easily and threatening people at work.  He noted that his private physician informed him that he should not be working due to his posttraumatic stress disorder, inasmuch as it was too dangerous for him to work because he was going to hurt himself or someone else.  The Veteran stated that he was released from his job due to disability, which was not called posttraumatic stress disorder, but asserted that his general practitioner had said it was due to posttraumatic stress disorder.  The Veteran indicated that he had not attempted to work again due to his posttraumatic stress disorder.  

The Veteran endorsed past thoughts of hurting himself, and indicated that he would kill someone if they hurt his family or friends.  He also indicated trouble with focus and thoughts of Vietnam.  The Veteran reported a past history of drug and alcohol abuse, but stated that he no longer used either.  He also testified that he used to spend a lot of time in the woods by himself, but did so less often now.  The Veteran indicated that he loved his family, though he found it difficult to be around them.  He also reported crying occasionally for the friends he lost in Vietnam, and stated that it helped him to talk to a psychiatrist and psychologist at VA.  


Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established, and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

Pursuant to applicable law and regulation, the 70 percent evaluation currently in effect for the Veteran's service-connected post-traumatic stress disorder contemplates the presence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or the inability to establish and maintain effective relationships.  

A 100 percent evaluation, under those same laws and regulations, requires demonstrated evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including the maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for the names of one's close relatives, one's own occupation, or one's own name.  38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2015).

Consideration is to be given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency is to assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2015).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

In light of the aforementioned, and in particular, given the outpatient treatment reports, the Social Security Administration records, the February, March, and December 2004, February, May, and October 2005, and June 2006 VA examination reports, as well as the lay evidence of record, including the Veteran's June 2007 hearing testimony, the Board finds that the Veteran met the criteria for a 70 percent evaluation, but no higher, for his service-connected posttraumatic stress disorder prior to June 25, 2007.  In finding that a 70 percent rating is warranted prior to June 25, 2007, the Board notes that, as recently explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas; thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board notes that, since the filing of his claim for an increased evaluation for service-connected posttraumatic stress disorder in November 2003, the Veteran has variously reported his posttraumatic stress disorder symptoms to include:  poor sleep; frequent nightmares; intrusive thoughts; flashbacks; severe anxiety; irritability and anger; avoidance and isolating tendencies; rambled and disorganized thoughts; nervousness; impaired impulse control and a tendency toward physical violence and verbal abuse; depression; auditory and visual hallucinations; problems with memory, concentration, comprehension, and at times judgment; homicidal and suicidal thoughts; trust issues; hypervigilance; and a loss of interest in pleasurable activities.  The evidence also shows that more likely than not the Veteran's history of substance abuse was related to his posttraumatic stress disorder.  

Notably, the Veteran's posttraumatic stress disorder was described as "severe" in November 2003.  In December 2003, it was indicated that the Veteran's polysubstance dependence exacerbated his posttraumatic stress disorder symptoms.  In February 2004, the Veteran's posttraumatic stress disorder was felt to be moderate in severity, with additional contributions from maladaptive behavior and alcohol abuse, and in March 2004 it was noted that the Veteran's overall level of disability was moderate or severe.  The May 2005 VA examiner opined that the degree of impairment due to the Veteran's posttraumatic stress disorder was moderate, though it does not appear as though that examiner took into account the effects of the Veteran's substance abuse.  In October 2005, however, a VA examiner concluded that the Veteran's then-current psychiatric presentation resulted in a severe degree of impairment in social and occupational functioning, and it was felt that the Veteran was not competent to manage his own funds on account of his ongoing substance abuse.  In June 2006, the Veteran was noted to have moderate to considerable symptoms of posttraumatic stress disorder, and it was felt that he was moderately to considerably impaired in terms of social adaptability and his ability to maintain employment.

Also relevant are the recorded GAF scores of record.  Notably, from November 2003 to June 2006, the Veteran's GAF scores ranged from 41 to 55.  In that regard, the Board notes that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as:  "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41-50 is defined as: "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.

While not all of the GAF scores recorded prior to June 2007 are suggestive of serious symptoms, it is unclear whether the GAF scores in the 51-60 range take into account the Veteran's substance abuse and its impact on his psychological, social, and occupational functioning.  As the later developed evidence of record supports an association between the Veteran's substance abuse and his posttraumatic stress disorder, the Board will consider its contribution to the Veteran's level of impairment in determining the severity of his posttraumatic stress disorder.  

Overall, the Board finds that the Veteran's symptoms of self-isolation, suicidal and homicidal ideation, a tendency towards physical violence, auditory hallucinations, and an inability to relate to people are the type of severe symptoms contemplated by a 70 percent rating.  The Board also finds that these symptoms, along with the Veteran's other, more moderate symptoms, result in deficiencies in most areas, especially when coupled with his substance abuse.  Indeed, the evidence shows that the Veteran's posttraumatic stress disorder impacted his ability to function in an occupational setting and resulted in strained family relationships, in particular, with his wife.  The evidence also demonstrated deficiencies in thinking and mood, as evidenced by his suicidal and homicidal thoughts, rambled and disorganized thoughts, and depressed mood.  Under the circumstances, the Board is of the opinion that this presentation more nearly approximates the criteria for a 70 percent rating.

In reaching this determination, the Board has also considered whether, during the period from November 2003 to June 2007, the Veteran's posttraumatic stress disorder has resulted in total social and occupational impairment such that a 100 percent schedular evaluation is warranted, but finds that it has not.  In that regard, the Veteran has been married to his wife for more than 30 years.  Moreover, he maintains relationships with his grandchildren, has friends outside of his family, and is active in his church.  Although the Veteran has not always had as many friends as he does currently, has had problems maintaining work relationships, and his relationship with his wife was previously affected by his posttraumatic stress disorder symptoms, the fact maintains that the Veteran has maintained his marriage and has been able to maintain some level of social functioning, as evidenced by his attending conventions for the Shriners, going to church, and attending gatherings.  Significantly, there is no indication that, during the period in question, the Veteran's service-connected posttraumatic stress disorder has been productive of total occupational and social impairment, characterized by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or intermittent inability to perform the activities of daily living.  Nor is there any indication that, during the period under consideration, the Veteran has suffered any memory loss for the names of his close relatives, his own occupation, or his own name.  Accordingly, there is no basis upon which to assign a 100 percent schedular rating during the period in question.

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, to include irritability, sleep issues, anger outbursts, depressed mood, diminished concentration, heightened startle response, decreased concentration, anxiety and feelings of uneasiness, isolation and withdrawal, suicidal ideation, and hallucinations are exactly the type of symptomatology contemplated by the rating criteria set forth under the general formula for rating mental disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" that the available schedular evaluation for his service-connected psychiatric disability is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also 38 C.F.R. § 3.321(b)(1) (2015).


ORDER

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder prior to June 25, 2007 is denied.


REMAND

In addition to the above, the Veteran seeks entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder effective from June 25, 2007.  However, a review of the record raises some question as to the current severity of the Veteran's service-connected posttraumatic stress disorder.

In that regard, it would appear that, based on the evidence on file, the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected posttraumatic stress disorder in August 2012, at this point, approximate 3 1/2 years ago.  Moreover, since the time of that examination, there have been added to the Veteran's file various pertinent private records, in particular, a May 2015 Medical Review and Opinion from a private psychologist, which are clearly relevant to the Veteran's claim for increase.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder since June 25, 2007.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

To the extent any opinion is provided, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining psychiatrist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining psychiatrist has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 50 percent for service-connected post-traumatic stress disorder from June 25, 2007.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


